Citation Nr: 1748512	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board denied the Veteran's claim in March 2014, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 order, the Court granted a joint motion for remand (JMR) ordering that an adequate opinion be obtained from a VA examiner.  The Board subsequently remanded the Veteran's appeal in March 2015 in accordance with the Court's order.  A VA examiner opinion was obtained in May 2015.  The Board is therefore satisfied that the instructions in its remand of March 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board again denied the Veteran's claim in June 2016, but the Board vacated that decision later in the month when it became apparent that new evidence had been submitted prior to the decision but had not yet been associated with the Veteran's claims file.  The Board denied the claim once more in a July 2016 decision.  The Veteran again appealed to the Court, which vacated the denial in a January 2017 order granting a second JMR.


FINDING OF FACT

A respiratory disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for asthma, also diagnosed as COPD.

The relevant law and facts were summarized in the vacated July 2016 decision.  The Board incorporates those summaries herein by reference.  The Board further incorporates the analysis as articulated in the July 2016 decision, but adds the following to address the issues raised by the January 2017 JMR and in an August 2017 submission by the Veteran's representative.

The January 2017 JMR instructs that the Board failed to explain why it found the Veteran's statements regarding active duty for training (ACDUTRA) to lack credibility.  Specifically, in the vacated July 2016 decision the Board explained that the Veteran's reports of suffering asthma during active duty were not credible because he subsequently denied having ever been treated for a lung disease and because the May 2015 VA examiner explained that the treatment described by the Veteran was unlikely to have been prescribed.  The Board then stated that it found a similar lack of credibility in his statement that he suffered another asthmatic incident during a period of ACDUTRA.  

According the JMR, the Board failed to explain how the lack of credibility related to active duty could be similar to a lack of credibility related to ACDUTRA when the reasons for the lack of credibility affected his active duty reports only.  As the Board apparently should have made explicit, the inconsistent statements and unlikely reports regarding the Veteran's active duty undermine his credibility as a historian and cause the Board to question his accounts of all events which occurred throughout his military career.  An August 2017 medical opinion states that the Veteran's reported ACDUTRA incident is consistent with typical asthma, which exacerbates after relatively symptom-free periods, but this simply states that an ACDUTRA exacerbation is possible, not necessarily likely.  As such, the Board finds that the Veteran's statement that he suffered an asthmatic incident during a period of ACDUTRA and was put on light duty lacks credibility absent any corroborating evidence.  As stated in the vacated July 2016 decision, the Board recognizes a heightened duty to consider the benefit-of-the-doubt rule when, as here, available service treatment records are not complete.  Nevertheless, that heightened duty cannot render evidence to be credible.

In his August 2017 submission, the Veteran's representative takes issue with the February 1972 document in which he denied that he had ever been treated for lung disease.  The representative appears to confuse this document with the March 1972 separation examination which found no current respiratory abnormality.  The Board agrees with the Veteran's representative that such a record does not address whether the Veteran had suffered an asthmatic incident in the recent past.  These are separate documents, however.  The February 1972 document appears to be related to the Veteran's dental treatment, but is nevertheless after his claimed February 1971 asthma attack.  The document specifically asked if the Veteran had "ever" been treated for lung disease.  The Veteran circled "no" and signed the document.  It is true that the Board erroneously referred to this denial as "upon separation," when in fact it occurred about a month prior to his March 1972 separation examination.  This misstatement, however, affects neither the document's probative value nor the Board's analysis.  The Board thus finds that this issue in the August 2017 submission has no effect on its decision.

Additionally, the August 2017 submission contains an opinion from a private physician addressing the opinion of the May 2015 VA examiner.  Specifically, the opinion focuses on the May 2015 examiner's use of the phrase "bed rest."  The physician cites to several sources from 1940s to the 2000s which show that bed rest is appropriate treatment for attacks of asthma.  In so doing, the private physician ignores the context of the VA examiner's use of the phrase.  The VA examiner did state that asthma would never be treated with bed rest, but rather that asthma "that was so severe as to preclude walking to the mess hall was not treated by unsupervised bedrest in the barracks" (emphasis added).  Implicit in this opinion is the inference that if, as reported by the Veteran and his friend, his asthma was severe to the point that he could not walk to the mess hall, he would not be in the barracks but in a hospital.  Indeed, the 1945 article cited by the physician states that "Bed rest, the use of oxygen, and sedation are the important therapeutic measures."  The VA examiner was merely stating that asthma requiring such measures would not be sent to heal himself in the barracks but would be administered such treatment under the care of physicians.  This point was not addressed by the August 2017 private physician opinion, and the Board thus affords little probative value to the private opinion.

Finally, the Board notes that the August 2017 submission by the Veteran's representative takes strong issue against the Board's credibility findings.  The representative states that the Board insulted the Veteran by accusing him of lying about his military experiences, and requested that the Board explicitly disavow any implications of dishonesty.  However, the Board has a duty to weigh the credibility of all evidence.  See McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence).  Indeed, weighing the evidence is the entire purpose of claim adjudication, and credibility is a necessary factor in such a determination.  In so doing, the Board here finds that the Veteran's recollections of incidents that happened more than 40 years ago are not as reliable as contemporary documents which contradict those recollections coupled with a weighing of expert medical opinions.  In no way does the Board intend to impugn the character of the Veteran in making this determination.

For these reasons and those stated in its vacated July 2016 decision, the Board finds that the evidence weighs against a finding that a respiratory disability is related to service, and service connection is therefore denied.



ORDER

Service connection for a respiratory disability, to include asthma and COPD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


